Citation Nr: 0104657	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-21 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include as due to exposure to ethylene oxide.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to the assignment of a compensable rating for 
residuals of left ankle sprains.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1984 to September 
1997.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Ft. Harrison, Montana, which, in pertinent part, denied 
service connection for a lung disorder, to include as due to 
exposure to ethylene oxide, and hearing loss; and which 
granted service connection and assigned a zero percent rating 
for residuals of left ankle sprains.

The claim for the assignment of a compensable rating for 
residuals of left ankle sprains will be addressed in the 
remand appended to this decision.


FINDINGS OF FACT

1.  The record contains no competent medical evidence of a 
causal link between claimed lung disease and any incident of 
active service, to include exposure to ethylene oxide.

2.  The record contains no competent medical evidence to show 
that the veteran has hearing loss in either ear as defined by 
the applicable VA regulation.


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated by 
active service, nor is it the result of any incident of 
active duty, to include exposure to ethylene oxide.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (2000).

2.  Claimed bilateral hearing loss was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.385 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the issues of service connection 
for a lung disorder and hearing loss have been properly 
developed as the veteran has been afforded appropriate 
examinations and there is no indication of additional medical 
evidence that is relevant to this appeal.  The Board finds 
that, as the examinations, which included a pulmonary 
evaluation, Chest X-ray and pulmonary function studies, and 
an audiological examination, which failed to reveal a lung 
disorder due to any incident of service or to show that the 
veteran has hearing loss as defined by 38 C.F.R. § 3.385, no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Act.  Under 
the VCAA, VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  Thus, no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by VCAA.  The 
Board further finds that the veteran was provided adequate 
notice as to the evidence needed to substantiate his claim, 
and the RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  Generally, a grant of service connection requires 
that the veteran offer competent medical evidence of a 
current diagnosis, an injury or disease incurred during 
active duty, and a nexus or link between them.  The veteran 
need not offer a preponderance of evidence; rather, the 
evidence must be in equipoise for a grant of service 
connection to be warranted.

Service incurrence will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection:  A Lung Disorder

The veteran's service medical records show that in December 
1985 he was cleaning a medical device and he apparently 
breathed in some fumes.  He complained of mild chest 
tightness at the time, but examinations in December 1985 and 
January 1986 did not reveal any residuals of toxic or 
chemical exposure.  In May 1986, his work environment was 
examined for any occupational hazards, and the examiner 
indicated that there were no health related difficulties 
caused by that environment.  No residuals from the fume 
exposure were noted on the veteran's September 1997 
separation examination.  Clinical evaluation of the veteran's 
lungs at that time was reported as normal.

The veteran indicated upon a May 1998 VA examination that he 
worked in an operating room during service, and that he wore 
a badge that measured ethylene oxide.  He noted that the 
badge had a positive result when it was evaluated.  Since 
that time, he said that exercise, especially running, caused 
shortness of breath, and he wondered if that was the result 
of his exposure to ethylene during service.  Physical 
examination revealed that his lungs were clear, and the 
examiner noted that there were no wheezes, rales, or rhonchi.  
According to a radiological report from May 1998, there was 
no evidence of pulmonary/parenchymal disease.  The examiner's 
impression was that there was no active disease in the chest.

At a VA examination in September 1998, the veteran again 
reported exposure to ethylene oxide during service.  He said 
that since that time, he was usually a decent runner, but 
that he noted on occasions he could not run for as long or as 
hard as he used to do without becoming "a little short of 
breath."  He did not relate that to a pulmonary problem; 
instead, the examiner said the veteran thought that it was a 
conditioning problem.  Nevertheless, the veteran was curious 
as to whether the ethylene exposure had caused any pulmonary 
damage.  Physical examination showed that the veteran was 
very robust and healthy.  His lungs were noted to be clear.  
Pulmonary function tests revealed findings suggestive of 
borderline obstructive lung disease.  The physician who 
performed the September 1998 clinical evaluation indicated 
that overall, his impression of the veteran was that of a 
healthy male with no residuals.  No clinical diagnosis of a 
lung disorder was recorded.

A VA outpatient record shows that the veteran was evaluated 
in November 1998.  Clinical evaluation of his lungs at that 
time was normal.

In reviewing the relevant medical evidence, the Board finds 
no indication of a lung disorder linked to service, to 
include ethylene oxide exposure.  There is some laboratory 
evidence suggestive of borderline obstructive lung disease 
but this was first reported approximately one year after 
service and there has been no clinical correlation of any 
type of lung disorder.  The post-service clinical 
examinations noted above failed to reveal any type of lung 
disease.  Although the veteran worked in an operating room, 
there is no indication of record that he has the requisite 
medical knowledge, training, or expertise to qualify him to 
render an opinion on the diagnosis or causation of disease.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  His 
Department of Defense Form 214 shows that he was trained in 
repairing biomedical equipment for 19 weeks in 1985 and for 
30 weeks in 1990.  The Board finds that this training does 
not qualify the veteran to make medical judgments on issues 
that require such determinations.  Because there is no 
diagnosis of a lung disorder due to any incident of service, 
to include exposure to ethylene oxide, service connection 
must be denied.  

The Board further notes that the veteran has undergone 
extensive examination from the VA medical facility in Ft. 
Harrison, Montana, and that although he was specifically 
examined for any residuals of ethylene oxide exposure to 
include shortness of breath and headaches, no such residuals 
were found upon clinical examination.  Under these 
circumstances, the Board concludes that there is no 
reasonable possibility that further examination would support 
the contended causal relationship.

Service connection:  Bilateral hearing loss

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran has claimed that he incurred bilateral hearing 
loss during active duty.  The service medical records show no 
hearing loss as defined by 38 C.F.R. § 3.385.  A report of a 
separation examination performed in September 1997 shows that 
an audiological examination at that time revealed that the 
veteran's hearing was normal.  Pure tone thresholds were 
reported at 500, 1000, 2000, 3000, 4000, and 6000 Hertz as 
follows: 0, 5, 0, 0, 0, and 15, respectively, in the right 
ear; and 5, 0, 0, 15, 5, and 40, respectively, in the left 
ear.  The Board notes that one pure tone threshold for the 
left ear was 40; however, as it was at 6000 Hertz, it does 
not meet the regulatory criteria for hearing loss under the 
cited legal authority.    

There is also no post-service medical evidence of hearing 
loss.  According to a June 1998 audiological report, the 
veteran reported that he had a progressive, high-frequency 
hearing loss in his right ear due to noise exposure during 
active duty.  The examiner, however, said that "[t]he best 
estimate of this veteran's organic hearing sensitivity is 
hearing within normal limits by VA standards, bilaterally." 
.  Pure tone thresholds were reported at 1000, 2000, 3000, 
and 4000 Hertz as follows: 10, 0, 5, and 0 respectively, in 
the right ear; and 5, 0, 0, and 10, respectively, in the left 
ear.  Speech recognition ability was reported as 96 percent 
correct in the right ear and 98 percent correct in the left 
ear.  There findings are clearly not consistent with hearing 
loss.  38 C.F.R. § 3.385.  The examiner noted that the 
veteran's claims file revealed that hearing acuity was within 
normal limits bilaterally by VA criteria at the time of 
discharge from service, except for one threshold finding in 
the left ear.  The examiner indicated that that finding was 
not present on the current examination and was "presumed to 
have been an artifact."  No diagnosis of bilateral hearing 
loss was rendered.

In light of the recent VA audiological examination which 
revealed no indication of  hearing loss, the Board must deny 
the claim.  In this regard, the veteran has not submitted any 
medical evidence that there is bilateral hearing loss beyond 
his own contentions.  As stated above, those contentions 
alone are an insufficient basis on which to base a grant of 
service connection.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  As the veteran's hearing has been tested by 
the VA, and no hearing loss was noted, the Board concludes 
that there is no reasonable possibility that further 
development would assist the veteran in establishing service 
connection.


ORDER

Entitlement to service connection for a lung disorder, to 
include as due to exposure to ethylene oxide exposure is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

At a VA examination in September 1998, the veteran indicated 
that he had a history of two fractures and multiple sprains 
of the left ankle.  He indicated that he had to wear an ankle 
brace to help prevent strains, and the examiner noted that 
the veteran was wearing a left ankle brace at the time of the 
examination.  The clinical evaluation of the ankle at that 
time showed dorsiflexion to 40 degrees, plantar flexion to 20 
degrees, eversion to 20 degrees, and inversion to 25 degrees.  
An X-ray examination of the veteran's left ankle was normal.

The Board finds that the September 1998 VA compensation 
examination was inadequate for rating purposes.  The 
evaluation did not specifically include all relevant clinical 
findings pertaining to the ankle, including whether there was 
any instability of the ankle, the presence or absence of 
painful motion in all planes of motion, and whether pain, 
weakened movement, excess fatigability, flare-ups of pain, or 
incoordination results in any additional limitation of 
motion.  That is, the VA examination reports do not answer 
some of the points raised in DeLuca v. Brown, 8 Vet. App. 202 
(1995), which requires that functional loss be fully 
portrayed.  It is essential that the examination adequately 
portray the degree of functional loss.  38 C.F.R. §§ 4.40, 
4.45 (2000); DeLuca, supra.  Moreover, according to Plate II, 
38 C.F.R. § 4.71a, normal ankle motion is dorsiflexion from 
zero to 20 degrees and plantar flexion from zero to 45 
degrees.  The VA examiner in September 1998 reported that 
there was dorsiflexion to 40 degrees and plantar flexion to 
20 degrees.  The Board finds that a more complete VA 
orthopedic examination for the purpose of evaluating the 
current severity of the veteran's service-connected left 
ankle disability is warranted.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).

The RO should also determine if there are any medical records 
available relating to evaluation and treatment for the 
veteran's left ankle disability; all relevant treatment 
records should be secured.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

In view of the foregoing, this case is REMANDED for the 
following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
locations, and approximate dates of any 
VA or non-VA evaluation or treatment he 
has received in recent years for his left 
ankle disability. After obtaining any 
necessary authorization, the RO should 
then request and associate with the 
claims file any records of treatment of 
the veteran that are not already in the 
claims file.

2.  The RO should schedule the veteran 
for a VA orthopedic examination for the 
purpose of determining the current 
severity of the veteran's service-
connected residuals of left ankle 
injuries.  The examination should include 
full range of motion studies for the left 
ankle, as well as any other tests that 
are deemed appropriate.  The orthopedic 
examiner should also determine whether 
the left ankle exhibits any instability, 
weakened movement, excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
express an opinion on whether pain and/or 
flare-ups of pain results in additional 
functional impairment. This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.  See 38 C.F.R. §§ 
4.40, 4.45 (2000); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The claims file 
must be made available to the examiner 
for review. 

3.  Thereafter, the RO should then 
adjudicate the claim for the assignment 
of a compensable rating for the veteran's 
left ankle disability.  The RO should 
also consider whether a staged rating is 
appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).  If the 
determination remains adverse to the 
veteran, he  and his representative 
should be issued a supplemental statement 
of the case and afforded adequate time to 
respond.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

